                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Chikako Harris




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 2 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: January                6, 2021



                                                                              /s/ Ellyn M. Lazar
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




             Case: 21-10006                    Doc# 2            Filed: 01/06/21     Entered: 01/06/21 14:14:28     Page 1 of 3
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Banana Republic/Syncb
    P.O. Box 960017
    Orlando, FL 32896-0017



    Bank of America
    Attn: Bankruptcy
    Po Box 982234
    El Paso, TX 79998



    Bank of America
    P.O. Box 15019
    Wilmington, DE 19886-5019



    Best Egg
    Attn: Bankruptcy
    1523 Concord Pike, Ste 201
    Wilmington, DE 19803



    Best Egg
    P.O. Box 207865
    Dallas, TX 75320-7865



    Citizen One
    P.O. Box 42124
    Providence, RI 02940-2124



    Hiroko Mizutani
    1-25-2 Tomidahama Tokushima
    Tokushima 770-0931
    JAPAN



    Mark Jones
    731 Seminary St.
    Napa, CA 94559




    Case: 21-10006   Doc# 2   Filed: 01/06/21   Entered: 01/06/21 14:14:28   Page 2 of 3
Michael Glen Harris
10 Highlander Drive
Fredericksburg, VA 22406



Multi-Color 401(k) Savings Plan
Fidelity Brokerage Services, LLC
900 Salem Street
Smithfield, RI 02917



Satoru Yokota
51-7 Kitatsukamoto Umayose Imaise-Cho
Ichinomiya Aichi 491-0051
JAPAN



Synchrony Bank/Banana Republic
Po Box 965005
Orlando, FL 32896



Wells Fargo Home Mortgage
Attn: Bankruptcy
Po Box 10335
Des Moines, IA 50306



Wells Fargo Home Mortgage
P.O. Box 51120
Los Angeles, CA 90051-5420



Yountville Inclusionary Housing Program
Town of Yountville
6550 Yount Street
Yountville, CA 94599




Case: 21-10006   Doc# 2   Filed: 01/06/21   Entered: 01/06/21 14:14:28   Page 3 of 3
